J-S07007-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                  IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                         Appellee

                    v.

GREGORY RYAN HALL, JR.,

                         Appellant                  No. 583 MDA 2014


              Appeal from the PCRA Order February 27, 2014
               In the Court of Common Pleas of York County
            Criminal Division at No(s): CP-67-CR-0005452-2008


BEFORE: BENDER, P.J.E., OLSON, J., and OTT, J.

MEMORANDUM BY BENDER, P.J.E.:                  FILED FEBRUARY 10, 2015

       Appellant, Gregory Ryan Hall, appeals from the order granting him

relief under the Post Conviction Relief Act (PCRA), 42 Pa.C.S. §§ 9541 et

seq.   Appellant claims that his sentence is illegal, as he was granted 336

days’ time credit toward his sentence, but additional credit should have been

applied. After careful review, we affirm.

       On December 31, 2008, Appellant was sentenced to a term of five to

ten years’ incarceration at CP-67-CR-0001003-2007.       Appellant was then

sentenced on federal charges to a concurrent term of 120 months’

incarceration on April 30, 2009. Finally, Appellant was sentenced on March

3, 2010, in the instant case to a term of three to six years’ incarceration.

This term of incarceration was structured to be served consecutively to
J-S07007-15



Appellant’s federal sentence, and concurrently to the sentence imposed at

CP-67-CR-0001003-2007.1

       On September 3, 2010, this Court vacated Appellant’s sentence at CP-

67-CR-0001003-2007, and remanded for a determination of whether the

Commonwealth failed to exercise due diligence to bring Appellant to trial, as

Appellant’s trial date was beyond the constraints of Pa.Crim.P. Rule 600.2

On November 21, 2011, the trial court determined that Rule 600 had been

violated, and dismissed the charges against Appellant.          On February 15,

2012, Appellant filed a PCRA petition seeking to have the time he spent

incarcerated at CP-67-CR-0001003-2007 applied to his sentence in the

instant case. The PCRA court applied 504 days of credit toward Appellant’s

sentence in the instant case.         Appellant filed a notice of appeal with this

Court, and we subsequently remanded for further development of the

record.    See Commonwealth v. Hall, 93 A.3d 500 (Pa. Super. 2013)

(unpublished memorandum).             A hearing was held on February 27, 2014,

after which the PCRA court applied a reduced amount of 336 days of credit

towards Appellant’s sentence. Appellant filed a timely notice of appeal, and

a timely concise statement of errors complained of on appeal pursuant to

Pa.R.A.P. 1925(b).

____________________________________________


1
  Appellant was arrested on the charges in the instant case prior to his
conviction and sentencing in CP-67-CR-0001003-2007.
2
   In that decision, this Court concluded the instant PCRA petition was timely
filed, and we possessed jurisdiction to review the merits of Appellant’s
claims. See Commonwealth v. Hall, 13 A.3d 972 (Pa. Super. 2010)
(unpublished memorandum).



                                           -2-
J-S07007-15



      Appellant now raises the following question for our review:

      I.    [W]hether [] Appellant is entitled to credit for time served
            under 1003-2007 when said sentence was later vacated
            and the charges dismissed against Appellant. Appellant
            had already been arrested under 5462-2008 as of the time
            he began serving under 1003-2007.
Appellant’s brief at 2.

      On appeal, Appellant claims that he was incarcerated from December

31, 2008, to November 16, 2009, serving the sentence that was vacated by

this Court at CP-67-CR-0001003-2007.        Appellant does not specify how

much time credit he believes he is due, only that he is “entitled to credit for

the entire time.” Appellant’s brief at 5. The trial court applied credit from

May 29, 2008, to April 30, 2009, toward Appellant’s sentence in the instant

case. N.T., 2/27/14, at 20, 23. As such, it appears that Appellant claims on

appeal he is due credit from April 30, 2009, to November 16, 2009.

      Time credit is governed by 42 Pa.C.S. § 9760, which states:

      After reviewing the information submitted under section 9737
      (relating to report of outstanding charges and sentences) the
      court shall give credit as follows:

      (1) Credit against the maximum term and any minimum term
      shall be given to the defendant for all time spent in custody as a
      result of the criminal charge for which a prison sentence is
      imposed or as a result of the conduct on which such a charge is
      based. Credit shall include credit for time spent in custody prior
      to trial, during trial, pending sentence, and pending the
      resolution of an appeal.

      (2) Credit against the maximum term and any minimum term
      shall be given to the defendant for all time spent in custody
      under a prior sentence if he is later reprosecuted and
      resentenced for the same offense or for another offense based
      on the same act or acts. This shall include credit in accordance
      with paragraph (1) of this section for all time spent in custody as

                                     -3-
J-S07007-15


       a result of both the original charge and any subsequent charge
       for the same offense or for another offense based on the same
       act or acts.

       (3) If the defendant is serving multiple sentences, and if one of
       the sentences is set aside as the result of direct or collateral
       attack, credit against the maximum and any minimum term of
       the remaining sentences shall be given for all time served in
       relation to the sentence set aside since the commission of the
       offenses on which the sentences were based.

       (4) If the defendant is arrested on one charge and later
       prosecuted on another charge growing out of an act or acts that
       occurred prior to his arrest, credit against the maximum term
       and any minimum term of any sentence resulting from such
       prosecution shall be given for all time spent in custody under the
       former charge that has not been credited against another
       sentence.
       At Appellant’s hearing following remand, his federal sentencing order

was offered into evidence.       Pursuant to that order, Appellant’s federal

sentence commenced the day that sentence was imposed, April 30, 2009.

N.T., 2/27/14, at 5.    Consequently, the PCRA court applied credit for the

time Appellant was incarcerated prior to April 30, 2009, toward his sentence

in the instant case.     The PCRA court did not apply credit for the time

Appellant was incarcerated after April 30, 2009, because the court found

that credit had already been applied to Appellant’s federal sentence, and to

impose that credit toward Appellant’s sentence in the instant case would be

granting him “double credit.” Id. at 12.

       It is not error for a court to decline to award duplicate credit for time

that   has   already   been    applied   toward   another   sentence.       See

Commonwealth v. Bowser, 783 A.2d 348, 350 (Pa. Super. 2001).

Appellant did not offer evidence that he had not received credit towards his




                                      -4-
J-S07007-15



federal sentence for the time he spent incarcerated beginning on April 30,

2009. Therefore, we conclude Appellant’s claim is meritless.

     Order affirmed.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/10/2015




                                    -5-